DENIED; Opinion Filed April 17, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00448-CV

                           IN RE: BRANDON S. CLINE, Relator

                 Original Proceeding from the 204th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F12-62404

                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice Myers
       Relator contends the trial court violated a ministerial duty by not releasing him from jail

on a personal recognizance bond. The facts and issues are well known to the parties, so we need

not recount them herein. Based on the record before us, we conclude relator has not shown he is

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318,

320-21 (Tex. Crim. App. 2009) (orig. proceeding); In re Canady, No. 14-10-01002-CR, 2010
WL 4400359, at *1 (Tex. App.—Houston [14th Dist.] Nov. 4, 2010, orig. proceeding).

Accordingly, we DENY relator=s petition for writ of mandamus.




                                                  /Lana Myers/
                                                  LANA MYERS
130448F.P05                                       JUSTICE